Industrial Bank’s Short-term Loan Contract


Xing Yin Gan Gong Ye— Liu Zi
Serial No.: 20080006
 
Lender: Nanchang Branch, Industrial Bank
Add: _______________________________________
Post Code: ________________________ Telefax: ____________________
Tel           : ________________________ Fax      : ____________________


Borrower: Guixi Yixin Copper Co. Ltd.
Add: Guixi Industrial Park
Post Code: 335400                                     Telefax:
____________________
Tel           : 0701-3338999                          Fax      :
____________________


Signed in: _______________________

 
 

--------------------------------------------------------------------------------

 

To meet capital need for business, the Borrower applies to Lender for short-term
loan, and the Lender agrees to issue the loan to the Borrower. In order to
clarify responsibilities and duties and keep creditability, after negotiation in
good faith and subject related national laws and regulations, the Lender and
Borrower have formulated this Contract to regulate the both parties.


Article 1 Sum Amount of Loan


The Lender agrees to issue the Borrower with loan amounting 15 million RMB
(Fifteen Million RMB).


Article 2 Usage of Loan


The loan will be used for production and business.


Article 3 Term of Loan


1.
The term of the loan is 12 (twelve) months from Sep. 27, 2008 as the date of
beginning to Sep. 27, 2009 as the date of expiry.



2.
The date that the loan is paid shall be in accordance with the date recorded in
the borrowing voucher. In the event the date on which the loan is paid is later
than the date recorded on the borrowing voucher above, then the expiry of the
term of loan will be delayed accordingly.



3.
The plan to use the loan is as the following:



________ RMB on ____/____/____; ________ RMB on ____/____/____;
________ RMB on ____/____/____; ________ RMB on ____/____/____;
________ RMB on ____/____/____; ________ RMB on ____/____/____;


The lender will transfer the loan by times according to the amount and date
regulated above to the bank account designated by the Borrower.


If the loan is used through several times, the same date included in the first
line above will be the date of expiry.


4.
In the event the Lender recalls the loan according to Article 9 under this
Contract, it shall be deemed that the date of expiry is advanced accordingly.



Article 4 Loan Interest Rate and Manner of Interest Calculation


1.
After negotiation, the two parties agree to adopt B in the following as the
standard of loan interest rate:


 
 

--------------------------------------------------------------------------------

 

A.
Fixed interest rate which will not be influenced by the change of interest rate
made by the central bank, and the annual interest is _____ %;

B.
The floating interest rate of type b below will be adopted, which will be
adjusted according to the change of benchmarking interest rate of the same
period and same type of loan made by the central bank:

a.
The interest rate will be adjusted every month. The annual interest rate will be
____% higher or ____% lower than the benchmarking interest rate of the same
period and same type of loan launched by the central bank;

b.
The interest rate will be adjusted every three months. The annual interest rate
will be ____% higher or ____% lower than the benchmarking interest rate of the
same period and same type of loan launched by the central bank;

c.
The interest rate will be adjusted every six months. The annual interest rate
will be ____% higher or ____% lower than the benchmarking interest rate of the
same period and same type of loan launched by the central bank;

d.
The interest rate will be adjusted every twelve months. The annual interest rate
will be ____% higher or ____% lower than the benchmarking interest rate of the
same period and same type of loan launched by the central bank;



2.
After negotiation, the two parties to adopt B in the following as the manner of
interest calculation:

A.
The interest will be calculated every month, and the 20th day of each month will
be the due date to pay the interest, on which the Borrower shall pay the
interest to the Lender every month and discharge the residual interest on the
date of expiry.

B.
The interest will be calculated every three months, and the 20th day of the last
month of each quarter will be the due date to pay the interest, on which the
Borrower shall pay the interest to the Lender and discharge the residual
interest on the date of expiry.

C.
The Borrower shall discharge all the interest on the date of expiry.

D.
Other manner(s): _________________________________________________.



Article 5 Penalty and Compound Interest


1.
In case the Borrower fails to use the loan according to the usage regulated
under the Contract, or fails to settlement repayment and fails to reach
agreement with the Lender on moratorium (which means the Borrower’s default to
repay on time), then the Lender has the right to charge for penalty according to
the rate of penalty regulated under the Contract on the loan misused or delayed
to be paid. In case the Borrower fails to pay the interest due, the Lender has
the right to charge compound interest according to the rate of penalty regulated
under the Contract.



2.
In case the Borrower fails to repay on time or fails to draw agreement with the
Lender on moratorium, it shall be deemed as the Borrower’s default to the
Contract as payment delay, and the Borrower shall pay the Lender of penalty
according to the rate in B below:


 
 

--------------------------------------------------------------------------------

 

A.
If the fixed rate is adopted as the interest rate of the loan, the penalty and
compound interest of the delayed period will be charged according to a fixed
rate also, which is ___% higher than the interest rate of the loan;

B.
If the floating rate is adopted as the interest rate of the loan, the penalty
and compound interest of the delayed period will be charged according to a
flowing rate also, which is 50% higher than the interest rate of the loan, and
the floating period during the delayed period is still the same.



3.
In case the Borrower fails to use the loan according to the usage regulated in
the Contract, it shall be deemed as the Borrower’s default to the Contract as
misuse, the  rate of penalty in B below will be adopted:

A.
If the fixed rate is adopted as the interest rate of the loan, the penalty and
compound interest of the misuse period will be charged according to a fixed rate
also, which is ___% higher than the interest rate of the loan;

B.
If the floating rate is adopted as the interest rate of the loan, the penalty
and compound interest of the misuse period will be charged according to a
flowing rate also, which is 100% higher than the interest rate of the loan, and
the floating period during the delayed period is still the same.



4.
The calculation method and payment manner of compound interest will be in
accordance with the calculation method and payment manner of interest rate
regulated under the Contract.



Article 6 Repayment of Principal and Interest of the Loan


1.
The Borrower shall repay the principal and interest to the Lender according to
the date(s) regulated in the Contract.



2.
If repayment of principal or interest ahead of schedule, the Borrower shall
inform the Lender in advance and obtain the consent of the Lender. When the
Borrower repays the principal or interest ahead of schedule, the Borrower has
the right to charge interest according to term of the loan regulated under the
Contract;



3.
Hereby the Borrower irrevocably authorizes the Lender to deduct principal and
interest directly from any of the Borrower’s bank accounts without the need to
follow legal procedure, in case of occurrence of any of the situations described
in Article 9 or Article 10 included in the Contract.



Article 7 Guarantee


The contracts listed below are together a guarantee contract of this Contract:
1.
Serial No.: Xing Yin Gan Gong Ye—Gao Di Zi No. 20080008, Biggest Amount Mortgage
Contract, the type of guarantee is of mortgage and the guarantor is Guixi Yixin
Copper Co. Ltd.;


 
 

--------------------------------------------------------------------------------

 

2.
Serial No.: Xing Yin Gan Gong Ye—Gao Di Zi No. 20080009, Biggest Amount Mortgage
Contract, the type of guarantee is of mortgage and the guarantor is Guixi Yixin
Copper Co. Ltd.;

3.
Serial No.: ____________________________________________, _______________, the
type of guarantee is ___________ and the guarantor is _________________;



Article 8 Declaration and Promise


1.
Hereby, the Borrower declares to the Lender that:

1)
The Borrower is of an entity of juridical person or other economic organization
registered subject to laws and exists and will exist legally with the right to
sign and implement this Contract.

2)
The Borrower has obtained authorization by its Directorate or corresponding top
power division for the loan under the Contract and complied with laws,
regulations, policies, and its Constitution applicable to the Borrower. In case
the Borrower signs this Contract by breaching the Constitution or other
regulations of the company, the Borrower will take the full obligation which is
irrelative to the Lender.

3)
Except for those described in the materials provided to the Lender, the Borrower
neither has any mortgage, impawn, lien, or other debt related to its assets or
benefits, nor involves in on-going lawsuit, arbitration, or bankruptcy
procedure.

4)
The Borrower does not hide from the Lender any of the following matters that
have occurred or will occur and would incur Lender’s refuse to issue the loan:

¨
Significant default to regulation, default to law, or claim of compensation
charged by a third party related to the Borrower or its major leaders;

¨
On-going lawsuit or arbitration;

¨
Borrower’s debt, or guarantee, mortgage, impawn, or guarantee of Borrower’s debt
or any of those provided to a third party;

¨
Borrower’s default to a Contract signed with a creditor;

¨
Other conditions that would affect the Borrower’s financial condition or ability
to discharge debts.



2.
Hereby, the Borrower promises to the Lender that:

1)
The Borrower will provide true documents, sheets, and vouchers and other
materials according to the requirement of the Lender;

2)
The Borrower will open bank account for settlement at the Lender’s office and
receive the loan and pay the payable through such bank account;

3)
The Borrower will use the loan according to the usage regulated in the Contract
and will not use it for other purposes, including equity investment, or buying
or selling of securities, futures, or realties or so on, or lending to other
companies or illegal activities banned by the government; or other types of
misuse of the loan.


 
 

--------------------------------------------------------------------------------

 

4)
The Borrower will accept and assist the Lender’ supervision and inspection to
the Borrower’s use of the loan and conditions of operations, financial
activities, inventory, assets and liabilities, bank deposit, and cash reserves
and so on.

5)
The Borrower will provide sufficient and effective guarantee acceptable to the
Lender;

6)
The Borrower will not decrease the registered capital through any manner;

7)
The Borrower will not transfer the debt under the Contract to a third party
partially or wholly without prior written consent of the Lender;

8)
The Borrower will communicate with the Lender for approval prior to its
significant change of equity structure or adjustment of business types,
including but not limited to signing of contract with foreign companies, or
those from Hong Kong SAR, Macau SAR, or Taiwan province for joint venture or
partnership; dismiss or close of the company, stop of production, or change of
product types; split, merger, acquisition, or being acquired; restructure or
construction of or reconstruction to a stock limited company; investment of
fixed assets like houses or machines or intangible assets like trademarks,
patents, proprietary technologies, or land use right to a third party stock
limited company or investment company; or transaction of equity or business
right through leasing, contracting, joint-operations, or committed custody.



Article 9 Recall of Loan Ahead of Schedule


In case of occurrence of any of the situations during the term of the loan, the
Lender has the right to recall the loan ahead of schedule. In the event of
recall of loan ahead of schedule, the Lender has the right to deduct
corresponding amount directly from any of the Borrower’s bank accounts:
1)
The Borrower fails to pay the interest due on schedule;

2)
The Borrower suffers economic loss or fast decrease of economic benefit;

3)
The Borrower involves or will involve in lawsuit, arbitration, or other legal
dispute;

4)
The Borrower provides fraud materials;

5)
The Borrower misuses the loan for other purposes (which means the Borrower fails
to use the loan according to the usage regulated under the Contract);

6)
The Borrower refuses the Lender to supervise or inspect its business or
financial conditions or refuses to provide related materials;

7)
The Borrower experiences significant change of human resource;

8)
The Borrower’s other conditions that would affect the safety of the loan
received.



Article 10 Obligation of Default


1.
In case of occurrence of any of the following situations, it shall be deemed as
the Borrower’s default to the Contract:

1)
The Borrower fails to pay principal or interest due according to the provisions
of the Contract;

2)
The Borrower fails to follow the declarations or promises made under Article 8
of the Contract;


 
 

--------------------------------------------------------------------------------

 

3)
The Borrower breaches other terms included in the Contract.



2.
In case of the Borrower’s default, the Lender has the right to take one or many
of the measures as follows to:

1)
require the Borrower to make up the default within regulated period;

2)
stop to provide loan to the Borrower;

3)
dismiss this Contract and require the Borrower to discharge the principal due or
undue and interest not paid;

4)
require the Borrower to pay penalty in case of payment delay;

5)
require the Borrower to pay penalty in case of misuse of the loan;

6)
require the Borrower to pay compound interest for the interest not paid;

7)
deduct the principal and interest owed from any of the Borrower’s bank accounts;
and the Lender has the right to determine the amount of principal and interest
in the currency the same as currency of the loan according to the exchange rate
of the day if the Borrower’s deposit is not in the such currency;

8)
claim for payment of principal and interest by legal means; and the Borrower
shall bear all the expenses related to legal procedures.



3.
The Lender shall compensate the Borrower for its loss in case the Lender fails
to provide the loan according to the date(s) and amount(s) regulated in the
Contract.



4.
In case of occurrence of any of the situations of the guarantors (namely
warrantor, mortgager, impawning person), the Lender has the right to take the
measures regulated above:

1)
The warrantor breaches the Guarantee Contract, or the warrantor’s credit is
deteriorated, or the warrantor’s ability of guarantee is weakened;

2)
The mortgager breaches the Mortgage Contract or damages the mortgaged subject
purposely, or the value of the mortgaged subject would decrease or has decreased
considerably, or the mortgager’s activity damages the right of the Lender
towards the mortgage;

3)
The impawning person the Impawning Contract, or the value of impawned subject
would decrease or has decreased considerably, or the right of impawning must be
met before discharge of the loan, or the impawning person’s activity damages the
right of the Lender towards the mortgage.



Article 11 Waive of Right and Fulfillment of Duties


1.
Except for special regulations in the Contract, duties of the Borrower under the
Contract are independent and are not affected by the relationship of either of
the Lender or Borrower with a third party.



2.
The Lenders’ allowance, period extension, or discount to the Borrower or the
stay of the Lender to execute any of its rights shall not affect, damage, or
limit the Borrower to enjoy all interests according to laws, regulations and
this Contract, and shall not be deemed as the Lender’s waive to any of its
rights and interests under the Contract, and shall not affect any of the
Borrower’s duties under the Contract.


 
 

--------------------------------------------------------------------------------

 

Article 12 Jurisdiction


The laws of the People’s Republic of China will be adopted to regulate the
signing, legal effect, interpretation, implementation, and solving of disputes
of the Contract. During the implementation, the two parties may negotiate to
solve or initiate lawsuit to the Lender’s local People’s Court for any of the
disputes due to implementation of the Contract or related to the Contract.


Article 13 Notice


1.
All of the notices and written communications under the Contract shall be sent
to the other party according to the addresses, or numbers of telefax, or others
written down in the cover page of the Contract.



2.
In the event of change of contact information, the party shall inform the other
party immediately.



3.
The notice or written communication shall be deemed as arrival on the days below
if sent according to the contact information above (the new address will be
adopted if changed):

1)
If letter, the registered letter is deemed as arrival on the fifth ‘working day’
after sending;

2)
If telefax, it is deemed as arrival when receiving the confirmation of the other
party;

3)
If sending by person, it is deemed as arrival on the day the receiver signs.



4.
Both the Lender and the Borrower agree that each other’s official stamp,
office-use stamp, financial stamp, contract-use stamp, and sending-and-receiving
stamp and the Lender’s loan-use stamp shall be the only effective stamps for
notices, letters, and other written communications. The Lender’s department
heads and above and all other staffs all have the right to sign and receive
notices and written communications.



Article 14 Effective Period


The Contract will go to effect when any of the following situations happens:


1)
The two parties both sign or stamp the Contract;

2)
The guarantee contract, mortgage contract, or impawning contract, if so, becomes
effective;

3)
The procedure of notarization of the Contract is finished legally, if the Lender
requires to make the Contract notarized;


 
 

--------------------------------------------------------------------------------

 

The Contract will become ineffective automatically after the principal and
interest under the Contract have been discharged.


Article 15 Text


There are ____ originals of the Contract, the Lender, the Borrower and the
notarization office, and the number of duplicates will depend on the real need.


Article 16 Additional Terms


Lender (official stamp):
Juridical Person or Representative(signature or stamp):
     
Industrial Bank Co., Ltd. Nanchang Branch
Zhen Zhiming
             
Date:                                 
Borrower (official stamp):
Juridical Person or Representative(signature or stamp):
       
Guixi Yixin Copper Co., Ltd.
Hu Shihong
         
Date:                                 

 

--------------------------------------------------------------------------------


 
 